Citation Nr: 9912266	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  98-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for defective hearing, 
tinnitus, and inner ear damage with loss of equilibrium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's claim 
for service connection for defective hearing, tinnitus, and 
inner ear damage with loss of equilibrium.  The veteran 
submitted a Notice of Disagreement with this decision in 
April 1998 and the RO issued its statement of the case in 
April 1998.  A substantive appeal (VA Form 9) was received in 
April 1998.


FINDINGS OF FACT

1.  There are no medical diagnoses of tinnitus or inner ear 
damage.

2.  There is no medical evidence of a nexus between the 
veteran's current bilateral hearing loss and his period of 
active military service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
defective hearing, for tinnitus, and for inner ear damage 
with loss of equilibrium are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection in hearing loss cases 
may be presumed if a hearing loss disability was manifested 
to a degree of ten percent within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The veteran maintains that during service he was exposed to 
loud noises including gunfire and generators.  He asserts 
that this noise caused severe hearing loss and tinnitus which 
began shortly after separation from service.  He states that 
he did not seek treatment for many years until the problem 
became serious, and therefore does not have medical evidence 
of the condition from the years immediately following his 
period of active service.  There is no evidence in the file 
regarding whether or not the veteran was exposed to loud 
noises subsequent to service.

Service medical records do not contain any complaints of or 
treatment for hearing loss, tinnitus, or ear diseases or 
injuries.  The separation examination dated December 1955 
notes 15/15 on the whispered voice test bilaterally.  
According to service records in the claims file, the veteran 
did not serve in combat and was stationed in the United 
States.

The first record of treatment for hearing loss is that of May 
1986 by a private audiologist who treated the veteran 
beginning in May 1986.  According to records from this 
treatment the veteran had mild to moderate sensorineural 
hearing loss in  May 1986.  At that time, the veteran 
reported a history of unspecified noise exposure.  An April 
1997 statement from the audiologist states that the veteran 
was fitted for a hearing aid in the right ear in June 1986 
and in the left ear in July 1987.  The private audiologist 
tested the veteran's hearing again in June 1991 and the 
results showed a decrease in hearing ability.

The veteran underwent a VA audiology examination in July 1997 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
65
80
LEFT
55
60
70
65
75

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and 32 percent in the left ear.  The 
veteran was diagnosed with bilateral moderate to severe 
sensorineural hearing loss, or nerve deafness, with speech 
discrimination considered to be very poor in quiet 
conditions.  The veteran reported periodic tinnitus but none 
was noted at the time of examination.  Physical examination 
of the ears showed normal auricle, external canal, tympanic 
membrane, tympanum, and mastoid with no ear disease present.

The final item of medical evidence contained in the claims 
file is a February 1999 opinion submitted by the veteran's 
representative's senior medical consultant physician.  This 
opinion states that the author reviewed the claims file and 
finds that "[g]iven the type of hearing loss the veteran 
has, and insignificant post-service history of noise 
exposure, it is at least possible that the veteran's current 
hearing loss is the result of noise exposure/acoustic trauma 
in service."

Bilateral Hearing Loss

With regard to the first requirement for a well-grounded 
claim (a medical diagnosis of current disability), there is 
evidence of a medical diagnosis of current bilateral 
sensorineural hearing from both private treatment records and 
VA examination records.  For purposes of a hearing loss 
claim, impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The veteran meets the VA definition for current hearing loss.

As to the second requirement of a well-grounded claim 
(evidence of incurrence of disease or injury during service), 
the veteran does state that he was exposed to loud noises, 
specifically gunfire and generators, during service, and the 
veteran's statements will be accepted as competent in this 
regard.  

The veteran's bilateral hearing loss claim, however, 
ultimately fails to satisfy the third requirement of a well-
grounded claim (medical evidence of a link to service).  
There is no continuity of hearing loss symptoms after service 
to relate his current hearing loss to service.  In this 
regard, there is no evidence of hearing loss until 1986, 
thirty years after the veteran's separation from service.  It 
is therefore clear that the necessary nexus to service cannot 
be established by use of the one-year statutory presumption 
for sensorineural hearing loss.  Although the veteran states 
that he experienced hearing loss following noise exposure in 
service, his statements are insufficient to establish a nexus 
between his current disability and the period of active 
service.  In order to establish the nexus component of a 
well-grounded claim, the veteran must present competent 
medical evidence linking his current condition to his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  

The private medical opinion of record, which was rendered 
without examination of the veteran, does not satisfy the 
nexus requirement because it is purely speculative evidence, 
indicating a mere possibility that the veteran's current 
hearing loss is a result of reported inservice noise 
exposure.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a medical nexus opinion that is merely 
speculative is not sufficient to well ground a claim).  
Furthermore, this statement is based on the assumption that 
the veteran experienced only "insignificant" post-service 
noise exposure, when, in fact, the record is completely 
silent as to the degree of noise exposure the veteran 
experienced in the thirty-year span between service and the 
first diagnosis of hearing loss.  

In sum, the bilateral hearing loss claim is not well grounded 
for lack of medical evidence of a link to service.  It 
therefore must be denied. 

Tinnitus and Inner Ear Damage with Loss of Equilibrium.

With respect to the final two issues, these claims must also 
be viewed as not well grounded for lack of medical diagnoses 
of current disability.  With respect to tinnitus, there is no 
medical diagnosis of the condition in the claims file, and 
the condition was not present during VA examination.  
Likewise, there is no diagnosis of inner ear damage in the 
claims file.  To the contrary, the VA examiner observed in 
July 1997 that the inner ear was completely normal.  Thus, 
the claims for service connection for tinnitus and inner ear 
damage are not well grounded in that the current medical 
diagnosis requirement is not satisfied.  Again, the Board 
emphasizes that despite the veteran's beliefs regarding the 
claimed disorders, matters of medical diagnosis require 
diagnostic skills and can only be rendered by trained medical 
personnel.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992)

The Board further observes that even if it assumes for the 
sake of argument that these two disorders are present, there 
is no medical evidence linking these conditions to the 
veteran's period of active service.  The claims would 
therefore still be not well grounded even if there were 
medical diagnoses of current disability. 

By this decision, the Board is informing the veteran that for 
each disability claimed there must be a medical diagnosis of 
current disability and medical evidence of causation in order 
to well ground that claim.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet.App. 69 (1995).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

